Montgomery, J.
(concurring). I cannot assent to any construction of the statute which shall result in nullifying the salutary provisions which were intended as safeguards against the interference with voters in the exercise of their franchise, and were likewise intended to preclude the possibility of improper influences being brought to 'bear upon the voter; and it seems to me that the statute is-so plain that one carefully considering the provisions with a purpose of getting at the legislative intent need not err therein.
*558Section 21 of the act provides for the erection in all voting precincts of a railing or fence, four feet in height, which is to be placed through and across the room, and for the construction of gates; and provides for a sworn gatekeeper, who shall be “sworn to allow no person to pass through.said gate and enter said railing except as otherwise provided in this act, except to vote or to assist some elector in the preparation of his ballot, as provided in this act; ” and provides that “ no person shall be allowed to be inside of said railing, except to vote, or to assist an elector in the preparation of his ballot, as hereinafter provided” Act No. 190, Laws of 1891. The only provision made in the act for assisting a voter is section 82, which provides that—
“ When any elector shall make oath that he cannot read English, or that because of physical disability he cannot mark his ballot, or when such disability shall be made manifest to said inspectors, his ballot shall be marked for him, in the presence of at least two of the inspectors, by an inspector designated by the board for that purpose.”
The provision of the law is plainly that no inspector can be in a position to observe the marking of the ballot except in case of physical disability, unless the elector shall make oath that he is unable to read the English language. No constitutional right is infringed by this provision in the interests of the purity of elections. Its purpose is plain, —to prevent the bartering and sale of votes, either through the instrumentality of inspectors- of election or of others outside the booths, — and it is only in the exceptional case of a voter who cannot read the English language, and who makes the fact manifest by his oath, that there can be any departure from the usual method. If the requirement is held not mandatory, the inspector can be present in all cases as well as in a single case. But section 26 has made the legislative intent certain. This provides that—
*559“ If any elector shall show his ballot, or any part thereof, to any person (other than one lawfully assisting him in the preparation thereof), after the same shall have been marked, so as to disclose any of the candidates voted for, such ballot shall not be received of deposited in the ballot-box.”
I am aware that many cases may be cited in which provisions relating to the method of conducting elections' are held directory. But, certainly, the better authorities and the better reasoning do not justify the counting of a ballot which by the terms of the act it‘is provided shall not be received. I am not able to distinguish how a provision that a vote shall not be counted would more clearly indicate the legislative intent than does one which provides that it shall not be received or deposited in the ballot-box, from which place alone it can be counted.
I concur with Mr. Justice Long.
Long, Grant, and Hooker, JJ., concurred with Montgomery, J.